Duckworth, Chief Justice.
This is an action of all the heirs of a deceased person except the defendant, alleging that the estate was in debt, and petitioners entered into an agreement with the defendant by the terms of which they conveyed their interest in the land of the estate to their co-heir, the defendant, with the understanding he would secure a loan from the Federal Land Bank and, when it was paid, reconvey to them their respective interests therein; that their conveyances were accordingly made, the loan procured, and with their contributions as well as the defendant’s the loan was repaid, and it was prayed that the defendant be required to reconvey as per the agreement. Held:
The petition plainly shows a clear case of fraud against the Federal Land Bank — thus showing the petitioners coming into equity with unclean hands — and therefore they can obtain no relief whatever. Adams v. Barrett, 5 Ga. 404; Bugg v. Towner, 41 Ga. 315; Jones v. Dinkins, 209 Ga. 808 (76 S. E. 2d 489); Robinson v. Reynolds, 194 Ga. 324 (21 S. E. 2d 214). Accordingly, it was reversible error to overrule the general demurrer raising the question. All subsequent proceedings were nugatory.

Judgment reversed.


All the Justices concur.

J. Frank Myers, H. B. Williams, for plaintiff in error.
E. L. Smith, G. Stuart Watson, contra.